                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

FILBERT C. VIALPANDO,

                                Plaintiff,

v.                                                           No. 1:18-cv-00251-BRB-JHR

CHEVRON MINING INC.,

                                Defendant.


      MAGISTRATE JUDGE’S PROPOSED FINDINGS AND RECOMMENDATION
     AS TO THE AMOUNT OF ATTORNEYS’ FEES AND COSTS TO BE AWARDED

          This matter comes before the Court on Plaintiff’s Motion for Award of Attorneys’ Fees and

Costs [Doc. 26] filed on January 21, 2019. On February 12, 2019, United States Circuit Judge

Bobby R. Baldock granted Plaintiff’s motion and referred the matter to U.S. Magistrate Judge

Jerry H. Ritter for a Report and Recommendation as to the amount of fees and costs to be awarded.

[Doc. 32]. Having reviewed the parties’ submissions and controlling law, the undersigned presents

these proposed findings and recommends, subject to consideration of the parties’ objections if any,

that the Court award Plaintiff $13,620.88 in attorneys’ fees and costs.

     I.      BACKGROUND

          Plaintiff Filbert Vialpando worked for Chevron Mining, Inc. at the York Canyon coal mine

in New Mexico for nearly 29 years. [Doc. 19, p. 2]. Plaintiff contracted pneumoconiosis, a disease

commonly known as “black lung.” [Id.]. In February 2011, Plaintiff filed a claim for benefits with

the U.S. Department of Labor Office of Workers’ Compensation Programs (OWCP) under the

Black Lung Benefits Act (BLBA) 30 U.S.C. §§ 901-944. [Id.]. The Director of the OWCP issued
a Proposed Decision and Order awarding Plaintiff $12,197.90 in back dated benefits and continued

monthly payments of $938.30. [Id.].

       Chevron declined to pay any benefits while it sought a formal hearing before an

administrative law judge (ALJ) and a subsequent appeal of the ALJ’s Decision and Order awarding

benefits to the U.S. Department of Labor’s Benefits Review Board (BRB). [Id., pp. 3-4]. In July

2017, the BRB affirmed the ALJ’s Decision and Order Awarding Benefits. [Id., p. 4]. Plaintiff

brought this action to enforce payment of additional compensation and interest arising from

Chevron’s alleged late payment of benefits awarded under the BLBA from February 2011 to

December 2017. [Doc. 1, p. 1; Doc. 19, p. 5].

       The parties each filed motions for summary judgment on the issue of whether Plaintiff was

entitled to twenty percent additional compensation and interest on Chevron’s allegedly untimely

payments of the lump sum and monthly benefits awarded. [Doc. 11; Doc. 15]. The Court found

that Chevron’s payment of the lump sum benefit was timely, but its payment of monthly benefit

payments was not. [Doc. 19, pp. 11-13]. Accordingly, the Court held, pursuant to 30 U.S.C. § 932

(a) and (d), 33 U.S.C. § 914(f), and 20 C.F.R. §§ 725.607-.608 (2016), that Plaintiff was only

entitled to additional compensation and interest on the untimely monthly benefit payments. [Doc.

19, pp. 11-13].

       Pursuant to 30 U.S.C. § 932(a), 33 U.S.C. § 928, and 20 C.F.R. 725.366-.367, Plaintiff

moved for an award of attorneys’ fees and costs relative to the pursuit of the additional

compensation and interest awarded in this action. [Doc. 26]. The Court granted the Motion and

referred the matter to U.S. Magistrate Judge Jerry H. Ritter to determine the amount of attorneys’

fees and costs to be awarded. [Doc. 32].




                                                2
   II.        LEGAL STANDARDS

          Under 20 C.F.R. § 725.366(b), attorneys’ fees awarded must be “reasonably commensurate

with the necessary work done” and must take into account several factors, including, “the quality

of the representation, the qualifications of the representative, the complexity of the legal issues

involved, the level of proceedings to which the claim was raised, the level at which the

representative entered the proceedings, and any other information which may be relevant to the

amount of fee requested.” The party seeking attorneys’ fees has the burden of proving that the rate

claimed and the hours worked are reasonable. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

          Successful claimants under the BLBA may also seek compensation for the services of

support staff such as law clerks and paralegals. See 20 C.F.R. § 725.366(a); 20 C.F.R. §

802.203(d)(2); see also Missouri v. Jenkins, 491 U.S. 274, 285, 109 S.Ct. 2463, 105 L.Ed.2d 229

(1989) (noting the “self-evident proposition that the ‘reasonable attorney’s fee’ provided for by

statute [under 42 U.S.C. § 1988] should compensate the work of paralegals, as well as that of

attorneys”). The rate awarded for such services “shall be based on what is reasonable and

customary in the area where the services were rendered for a person of that particular professional

status.” 20 C.F.R. § 802.203(d)(4). The party seeking fees must justify the hourly rates requested

for litigation support staff. See Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 969-70 (D.C.

Cir. 2004).

   III.       ANALYSIS

   A. The Law Regarding Attorneys’ Fees

          “To determine the reasonableness of a fee request, a court must begin by calculating the

so-called ‘lodestar amount’ of a fee, and a claimant is entitled to the presumption that this lodestar

amount reflects a ‘reasonable’ fee.” Robinson v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir.



                                                  3
1998). The lodestar is “‘the number of hours reasonably expended on the litigation multiplied by

a reasonable hourly rate,’ which produces a presumptively reasonable fee that may in rare

circumstances be adjusted to account for the presence of special circumstances.” Anchondo v.

Anderson, Crenshaw & Assoc., LLC, 616 F.3d 1098, 1102 (10th Cir. 2010) (quoting Hensley, 461

U.S. at 433). The party requesting attorney fees bears the burden of proving the two components

used to calculate the fee award: (1) the appropriate hourly rate and (2) the amount of hours spent

on the case. See United Phosphorus, Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219, 1233 (10th

Cir. 2000). Once the Court makes these two determinations, the fee “claimant is entitled to the

presumption that this lodestar amount reflects a ‘reasonable’ fee.” Robinson, 160 F.3d at 1281.

       “To determine what constitutes a reasonable rate, the district court considers the prevailing

market rate in the relevant community.” Lippoldt v. Cole, 468 F.3d 1204, 1224-25 (10th Cir.

2006)). The party seeking to fees must provide the district court with sufficient information to

evaluate prevailing market rates. See Id. at 1225. That party must also demonstrate that the rates

are similar to rates for similar services by “lawyers of reasonably comparable skill, experience,

and reputation” in the relevant community and for similar work. Blum v. Stenson, 465 U.S. 886,

895 n.11 (1984); see Case v. Unified Sch. Dist. No. 233, 157 F.3d 1243, 1255-56 (10th Cir. 1998);

Ramos v. Lamm, 713 F.2d 546, 555 (10th Cir. 1983) (“The hourly rate should be based on the

lawyers’ skill and experience in civil rights or analogous litigation.”), overruled in part on other

grounds, Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 483 U.S. 711, 725 (1987).

       “The determination of a traditional market rate is especially problematic in the context of

claims brought under the BLBA” in light of its “general prohibition of fee agreements between

counsel and prospective claimants.” E. Associated Coal Corp. v. Dir., Office of Workers’ Comp.

Programs, 724 F.3d 561, 571-72 (4th Cir. 2013); see 33 U.S.C. § 928(e); 20 C.F.R. § 802.203(f);



                                                 4
Westmoreland Coal Co. v. Cox, 602 F.3d 276, 290 (4th Cir. 2010) (observing that “[t]he highly

regulated markets governed by fee-shifting statutes are undoubtedly constrained and atypical”).

For this reason, in determining the market rate for attorneys’ fees in BLBA cases, courts may

consider rates deemed reasonable in prior BLBA cases. See B & G Min., Inc. v. Dir., Office of

Workers’ Comp. Programs, 522 F.3d 657, 664 (6th Cir. 2008) (recognizing that rates from prior

BLBA cases can provide inferential evidence of what the market rate is).

       The party seeking fees “should submit evidence supporting the hours worked and rates

claimed.” Hensley, 461 U.S. at 434. The court may adjust the lodestar figure to reflect various

factors, including the degree of success obtained, the significance of the legal issues involved, and

the public interest advanced by the litigation. See Farrar v. Hobby, 506 U.S. 103, 120-22 (1992).

After the lodestar amount is calculated the court or agency adjudicator may adjust that figure based

on consideration of other factors. See Blanchard v. Bergeron, 489 U.S. 87, 94 (1989). In that

regard, the Department of Labor has provided regulatory guidance on considerations relevant to

the determination of an award of attorneys’ fees in black lung benefits cases. See generally 20

C.F.R. §§ 725.366-.367.

       Under 20 C.F.R. § 725.366(b), “[a]ny fee approved...shall be reasonably commensurate

with the necessary work done and shall take into account the quality of the representation, the

qualifications of the representative, the complexity of the legal issues involved, the level of

proceedings to which the claim was raised, the level at which the representative entered the

proceedings, and any other information which may be relevant to the amount of fee requested.”

The Court considers the factors set forth in 20 C.F.R. § 725.366(b) in conjunction with the lodestar

analysis. To the extent that any of the factors set forth in 20 C.F.R. § 725.366(b) is incorporated

into the lodestar analysis, the Court does not consider that factor a second time as such double-



                                                 5
counting would distort the proper weight to be accorded those factors. See Perdue v. Kenny A. ex

rel. Winn, 559 U.S. 542, 553 (2010).

   A. The Fee Award Sought by Plaintiff Relative to His Claim for Additional
      Compensation and Interest Under the BLBA is Reasonable Under the Applicable
      Analyses

       In this case, Plaintiff seeks a total of $13,620.88 in attorneys’ fees and costs for the work

performed on this matter by his attorneys at the Appalachian Citizens’ Law Center in Kentucky

and by local counsel, Friedman Boyd Hollander Goldberg Urias & Ward, P.A. [Doc. 26, p. 1].

       The fees and costs sought for the Appalachian Citizens’ Law Center total $9,958.38 for

31.50 hours of attorney time at $275 per hour, 6.7 hours of law student time at $100 per hour, and

$525.88 in costs. [Doc. 26, p. 1]. The fees sought for local counsel, Friedman Boyd Hollander

Goldberg Urias & Ward, P.A. total $3762.50 for 14.6 hours of attorney time at $250 per hour and

.9 hour of paralegal time at $150 per hour. [Doc. 26, p. 1].

       Plaintiff notes that recent fee awards in black lung benefits cases before the United States

Courts of Appeals for the Fourth, Sixth, and Tenth Circuits have been made at rates ranging from

$275 to $425 per hour for attorney time and $100 to $125 per hour for paralegal or legal assistant

time. See Westmoreland Coal Co. v. Director, OWCP, No. 17-1996 (4th Cir. May 23, 2018); West

Virginia CWP Fund v. Bender, No. 12-2034 (4th Cir. June 8, 2015); Island Fork Constr. v.

Bowling, No. 16-4319 (6th Cir. Jan. 2, 2018); Grayson Stone & Coal Co., No. 16-4142 (6th Cir.

Nov. 29, 2017); Appleton & Ratliff Coal Corp. v. Ratliff, No. 15-4255 (6th Cir. April 19, 2017);

Island Creek Coal Co. v. Marcum, No. 15-4301 (6th Cir. Jan. 9, 2017); Spring Creek Coal Co. v.

McLean, No. 17-9515 (10th Cir. Mar. 6, 2018).




                                                 6
Plaintiff also provides fee awards in approximately 97 black lung benefits cases litigated by the

Appalachian Citizens’ Law Center. 1 [Doc. 26-1, pp. 2-4]. This volume of awards establishes that

between 2014 and 2015, working with the Appalachian Citizens’ Law Center, Plaintiff’s counsel

Evan B. Smith was routinely awarded fees for his work on cases involving black lung benefits

claims at a rate of $225 per hour. After 2015, Mr. Smith was routinely awarded fees in such cases

at a rate of $250 per hour. In 2017 and 2018, Mr. Smith was routinely awarded fees at a rate of

$275 per hour. [Doc. 26-1]. Plaintiff further notes that the both the United States Supreme Court

and the United States Court of Appeals for the Sixth Circuit have awarded fees at the rate of $100

per hour in black lung benefits cases for the same law students whose time is billed at $100 per

hour in this case.

        In light of Mr. Evan’s experience litigation black lungs benefits claims and the general

litigation experience of Karen Grohman of Friedman Boyd Hollander Goldberg Urias & Ward,

P.A. the requested rates of $275 per hour and $250 per hour respectively for attorney time billed

are reasonable. See O Centro Espirita Beneficente Uniao Do Vegetal in the United States v. Duke,

___ F. Supp. 3d ___, No. 17-cv-1137, 2018 WL 5314943, at *22-23 (D.N.M. Oct. 25, 2018)

(discussing market rates in New Mexico for attorney and paralegal time and awarding fees at the

rates of $350 per hour to the attorneys. Likewise, the $125 per hour for paralegal time and $100

per hour for law student time were reasonable. See id. (awarding fees to the two paralegals whose

time was at issue in that case at the rates of $125 and $150 per hour respectively).

        Both the Appalachian Citizens’ Law Center and Friedman Boyd Hollander Goldberg Urias

& Ward, P.A. submitted itemized and complete billing statements in support of the fee award



1
  The example fee awards are not attached to Plaintiff's Motion due to their volume. However, they are accessible at
https://bit.ly/2RXi4KY, a link provided in Mr. Smith's declaration.[Doc. 26-1, p. 4].


                                                         7
sought. The 31.50 hours of attorney time and 6.7 hours of law student time billed by the

Appalachian Citizens’ Law Center and the 14.6 hours of attorney time and .9 hour of paralegal

time 2 reflected in each itemized statement is reasonable for the work performed in this case.

Further, the costs sought by Plaintiff in the amount of $525.88 are reasonable as they represent the

minimum cost of the court filing fee and the fees related to pro hoc vice admission of the

Appalachian Citizens’ Law Center. [Doc. 26-1, p. 12].

    B. CONCLUSION

         Having reviewed Plaintiff’s Motion for Award of Attorneys’ Fees and Costs [Doc. 26],

counsel’s declarations and itemized billing statements, and the evidence of market rates for

attorneys’ fees in black lung benefits litigation and in New Mexico generally, and noting that

Defendant does not oppose the amount of fees and costs sought, the undersigned recommends that

Plaintiff be awarded a total of $13,620.88 in attorneys’ fees and costs for the work performed on

this matter by his attorneys. It is further recommended that the fee award be paid separately;

$9,958.38 to the Appalachian Citizens’ Law Center and $3,762.50 to Friedman Boyd Hollander

Goldberg Urias & Ward, P.A. as requested by Plaintiff. [Doc. 26, p. 8].



                                                      ________________________________________
                                                      JERRY H. RITTER
                                                      U.S. MAGISTRATE JUDGE




2
  Ms. Grohman states in her declaration in support of her fees requested that she did not have a paralegal assist her
with this case. [Doc. 26-2, p. 2] Accordingly, she discounted her rate for the .9 hour she spent performing tasks that
could have been delegated to a paralegal if she'd had the benefit of such assistance. [Id.].


                                                          8
THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a

copy of these Proposed Findings and Recommended Disposition, they may file written objections

with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).

A party must file any objections with the Clerk of the District Court within the fourteen-day

period if that party wants to have appellate review of the proposed findings and

recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                9
